Citation Nr: 0611569	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  02-09 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for Charcot-Marie-Tooth 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1981 to November 
1981.  He also had service in the National Guard, with 
ACDUTRA from November 1974 to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in North Little Rock, Arkansas, that denied the 
appellant's claim of entitlement to service connection for 
Charcot-Marie-Tooth disease (CMT).  

In May 2003, the appellant was afforded a video conference 
hearing before Veterans Law Judge C. W. Symanski, who is the 
Veterans Law Judge rendering the determination on the issues.

In December 2003 the Board reopened the veteran's claim for 
service connection for CMT and remanded it to the RO for 
further development.  After completing the requested 
development the RO again denied the claim.


FINDING OF FACT

Charcot-Marie-Tooth disease was aggravated by the veteran's 
service.


CONCLUSION OF LAW

Charcot-Marie-Tooth was aggravated by military service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137 (West 2002).  Only such conditions as 
are recorded in entrance examination reports are to be 
considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  That presumption can be rebutted by clear 
and unmistakable evidence demonstrating that the increase in 
severity was due to the natural progress of the disorder.  
See 38 C.F.R. § 3.306(b); Cotant v. Principi, 17 Vet. App. 
116, 130 (2003); Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991).

VA General Counsel, in VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 
(2004), held that to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches. The provisions of 38 C.F.R. § 
3.304(b) are inconsistent with 38 U.S.C.A. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.

Service medical records show that the a June 1974 enlistment 
examination was negative with respect to complaints or 
findings of the disability in issue.  A medical board report 
in July 1981 noted that about six years prior to current 
admission, he had noted numbness involving both hands which 
persisted and then involved both feet.  He began to notice 
extreme difficulty with tasks involving even a small degree 
of manual dexterity and became extremely clumsy.  He was 
eventually diagnosed with syringomyelia.

Dr. Chesser's September 2001 letter showed that the veteran's 
symptoms of polyneuropathy began in 1975 while in the 
National Guard, prior to his entry into active duty in 1981.

A report from a VA EMG study conducted in November 1990 
showed a provisional diagnosis of Charcot-Marie-Tooth disease 
(CMT) and an impression of hereditary motor sensory 
neuropathy, type II.  The diagnosis of CMT was confirmed in a 
March 1992 report from Dr. Pilcher, who also stated that he 
doubted the veteran suffered from syringomyelia or multiple 
sclerosis.

A March 2005 VA Neurological Disorders, Miscellaneous 
examination report opinion review showed that the examiner 
believed it was at least as likely as not that the veteran's 
military service exacerbated his Charcot-Marie-Tooth disease.  
The examiner noted a study that found that low intensity 
resistance training exercise improved the strength in people 
with CMT.  However, greater than moderate intensity work was 
associated with increased risk of injury and performance 
decrement in neuromuscular patients.  The examiner emphasized 
that the veteran was a neuromuscular patient.  It was the 
examiner's opinion that it was as likely as not that the 
veteran's military service exacerbated the veteran's CMT, 
based upon the assumption that he participated in basic 
training while he was on active duty, which constituted 
greater than moderate physical activity.

The Board finds that the claims file contains "clear and 
unmistakable" evidence demonstrating that he had a 
preexisting hereditary condition.  Briefly stated, Dr. 
Chesser's letter showed that the veteran's symptoms pre-dated 
his 1981 entry into active duty.  Therefore, a preexisting 
condition is shown.  

However, the Board finds that the claims file does not 
contain clear and unmistakable evidence that the veteran's 
CMT was not aggravated by his service.  The veteran is 
currently shown to have CMT, which a VA examiner specifically 
stated was aggravated by his service in the March 2005 VA 
review opinion.  There is no competent countervailing 
evidence of record.  Given the foregoing, the Board finds 
that the claims file does not contain clear and unmistakable 
evidence that his CMT was not aggravated by his service.  See 
38 U.S.C.A. § 1111; Cotant.  His CMT is therefore presumed to 
have been aggravated by service.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) redefined the obligations 
of VA with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

In this case, in a letter, dated in April 2004, the veteran 
was notified of the VCAA, and of his duties to obtain 
evidence.  As the Board has fully granted the veteran's claim 
for service connection, a detailed discussion of the VCAA is 
unnecessary.  Any failure of VA in fulfilling its duties to 
notify and assist the veteran is essentially harmless error.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for Charcot-Marie-Tooth disease is 
granted.  (Prior to assigning a disability evaluation and 
effective date for the award, the RO should provide 
appropriate notice as required by the Court in the recent 
case of Dingess v. Nicholson, Nos. 01-1917 &02-1506 (U.S. 
Vet. App. March 3, 2006).



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


